DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 10 and 12 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (EP 3,112,654) in view of Mah et al. (US 9,366,173); and further in view of Roach et al. (US 9,290,274).
With respect to claims 1, 10 and 18, Sanchez et al. teach a noise reduction system, comprising an acoustic resonator (Fig.4) including a neck (Fig.4, Item 24) connected to an exterior wall at an opening (Fig.4, Item 22) and through which sound pressure waves from a system travel; at least two branches (Fig.4, Items 26) extending 
However, Sanchez et al. fail to particularly disclose wherein the noise reduction system comprises an enclosed system in which undesirable acoustic noise is present; and the neck including a first leg extending substantially perpendicular to the exterior wall for a first distance; and a second leg connected to the first leg by a right-angle section, the second leg extending substantially parallel to the exterior wall for a second distance to a distal end; and wherein an interior surface of the resonator includes a predetermined roughness characteristics configured to create a resistance to acoustic flow.
The Examiner considers that it would have been an obvious matter of design choice to use the Sanchez et al. resonator with an enclosed system in which undesirable acoustic noise is present because it would help reduce the presence of the undesirable noise inside the enclosed system; furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Mah et al. teach a noise reduction system comprising a neck (Figs.1 and 2, Item 44) including a first leg (Figs.1 and 2, Item 46) extending substantially perpendicular to a wall for a first distance; and a second leg (Figs.1 and 2, Item 48 or 50) connected to the first leg by a right-angle section (Figs.1 and 2), the second leg extending 
Roach et al. teach a noise reduction system (Fig.3) comprising a resonator (Fig.3, Item 28) wherein an interior surface (Fig.9, Item 22) of the resonator includes a predetermined roughness characteristics (Fig.9, Item 90) configured to create a resistance to acoustic flow (Col.2, Line 55 – Col.3, Line 2 and Col.4, Lines 8 – 16).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Mah et al. configuration with the Sanchez et al. design, and further including the Roach et al. configuration because it would provide a coupling mechanism that would create a low profile, that would maintained the resonator structure close to the exterior wall, in this manner protecting the resonator from being damage by an undesired collision with any surrounding structure; and the roughness characteristic would scatter one or more predetermined frequencies of sound thereby reducing the intensity of the resultant scattered sound waves compared to the original sound wave. 
With respect to claims 3, 4, 6, 8, 9, 12,13, 15, 17 and 19, Sanchez et al. teach the limitations described in the claims (Figs.4 and 5 ; ¶ [0037] and [0040]).
With respect to claims 5, 14 and 20, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight.
With respect to claims 7 and 16, the Examiner takes official notice that it is well known in the art to provide a screen at the neck of a resonator because in addition to provide a physical barrier against debris or byproduct particles, it would also provide 
With respect to claims 21 – 25, the Examiner takes official notice that it is well known in the art to create a computer readable three dimensional model suitable for use in manufacturing of the different parts of the resonator. The computer assist model would provide a cost efficient way of mass production of the resonator.
With respect to claim 26, Roach et al. teach wherein the predetermined roughness characteristic includes one of a ridge, a striation, or a machined characteristic (Figs.9 and 10; Col.4, Lines 8 – 24).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection rely on a reference that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          January 16, 2021